



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Fiddaoui, 2018 ONCA 759

DATE: 20180918

DOCKET: C62653

Strathy C.J.O., Doherty and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

George Fiddaoui

Applicant/Appellant

Grzegorz Dorsz, for the appellant

Carmen Elmasry, for the respondent

Heard: September 17, 2018

On appeal from the decision of the Summary Convictions
    Appeal Court dated August 15, 2016 by Justice Robert Pelletier of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on October
    21, 2014 by Justice Jean G. Legault of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the concession that the proposed appeal does not raise a
    question of law of importance to the administration of justice.

[2]

We do not agree, however, that the merits of the proposed appeal are
    sufficiently strong to warrant granting leave to appeal. Indeed, we are not
    satisfied there is any merit on the proposed appeal.

[3]

Leave to appeal is refused.


